DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 2.	This office action is in response to applicant’s communication filed on 02/26/2021 in response to PTO Office Action mailed on 11/30/2020.  Claims 33, 40 and 47 and 54 are amended. No claims are added or canceled.  As a result, claims 33-54 are pending in this office action.
                                                    Response to Arguments
3.	 Applicant's arguments with respect to claims 33-54 have been fully considered but are moot in view of new ground(s) of rejection.
                             			Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 33-54 are rejected on the ground of nonstatutory obvious double patenting over claims 1-6 of Patent No.: US 9,959,023 B2. The subject matter claimed in the instant application is disclosed in the Patent No.: US 9,959,023 B2.  For example:   
Patent No.: US 9,959,023 B2
Instant  Application: 15/676,773

1. A method of navigating a user interface, comprising: 











presenting, on a graphical user interface, a graphical representation of a first item of information of a plurality of items of information, the first item of information comprising a graphical representation of a first online dating profile associated with a first user, wherein presenting the graphical representation  item of information of the plurality of items of information comprises presenting the first item of information as a first card of a stack of cards;








 detecting a gesture associated with the graphical representation of the first item of information, the gesture corresponding to a positive preference indication associated with the first item of information, the positive preference indication associated with the first item of information comprising an expression of approval for the first user associated with the first online dating profile, wherein detecting the gesture associated with the graphical representation of the first item of information comprises detecting a right swiping direction associated with the gesture; storing the positive preference indication associated with the first item of information in response to detecting the a second item of information of the plurality of items of information in response to detecting the gesture, the second item of information comprising a graphical representation of a second online dating profile associated with a second user; and automatically removing the graphical representation. 







  3. A system, comprising: an interface operable to: present a graphical representation of a first item of information of a plurality of items of information, the first item of information comprising a graphical representation of a first online dating profile user, wherein the interface is further operable to present the graphical representation of the first item of information of the plurality of items of information as a first card of a stack of cards; a processor coupled to the interface and operable to: 








detect a gesture associated with the graphical representation of the first item of information, the gesture corresponding to a positive preference indication associated with the first item of information, the positive preference indication associated with the first item of information comprising an expression of approval for the first user associated with the first online dating profile, wherein the processor is further operable to detect a right swiping direction associated with the gesture; store the positive preference indication associated with the first item of information in response to detecting the gesture; and the interface further operable to: automatically present a graphical representation of a second item of information of the plurality of items of information in response to the processor detecting the gesture, the second item of information comprising a graphical representation of a second online dating profile associated with a second user; and automatically remove the graphical representation of the first item of information in response to detecting the gesture.



electronically receiving a plurality of user profiles, each user profile comprising traits of a respective user;

electronically receiving a first request for matching, the first request electronically submitted by a first user using a first electronic device;

causing the display of a graphical representation of a first potential match of the plurality of user profiles to the first user on a graphical user interface of the first electronic device, the first potential match corresponding to a second user, wherein the graphical representation of the first potential match is displayed as a first card of a stack of cards



matches determined from the plurality of user profiles, only the graphical

representation of the first potential match is displayed:

receiving a positive preference indication for the first potential match of the plurality of user profiles






 by determining that the first user performed a first swiping gesture associated with the graphical representation of the first potential match on the graphical user interface;


a second potential match of from the plurality of user profiles based on the positive preference indication for the first potential match by the first user, the second potential match associated with a third user; and

presenting the potential match to the first user causing the display of a graphical representation of the second potential match on the graphical user interface of the first electronic device instead of the graphical representation of the first potential match; wherein the graphical representation of the second potential match is displayed as a second card of the stack of cards.

54. A system for profile matching, comprising: an interface operable to:
electronically receive a plurality of user profiles, each user profile comprising traits of a respective user; and

a processor coupled to the interface and operable to:
score the plurality of user profiles for potential matching with the first user based on comparisons of the plurality of user profiles with the first user profile;
identify a second user associated with a second user profile of the plurality of user profiles as a potential match for the first user based on the scoring;
identify commonality between a third user profile of the plurality of user profiles and the second user profile;
determine that the first user expressed a preference indication for the third user profile by determining that the first user performed a first swiping gesture associated with a graphical representation of the third user profile on the graphical user interface; and
the interface further operable to cause the display of the graphical representation of the third user profile to the first user on a graphical user interface of the first electronic device, wherein the graphical representation of the third user profile on the graphical user interface is displayed as a first card of a stack of cards such that, from among the plurality of user profiles, only the graphical representation of the third user profile is displayed.





                                            Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5	Claims 33, 35-47 and 49-54 are rejected under 35 U.S.C. 103 (a) as being unpatentable by Weiss (US 2006/0059147 A1) in view of  Baldwin (US 2012/0005033 A1) and Kulas (US 2011/0087974 A1) and further in view of Baker (US 2002/0047856 A1) and further 
	Referring to claim 33, Weiss discloses a computer implemented method for profile matching (See para. [0048] returning various profiles associated with candidates in the database that match the user’s search criteria), comprising: electronically receiving a plurality of user profiles (See para. [0021], and [0044], the users may use client devices 102-104 to create user profiles, and the ODS 106 receives user profiles when users indicate intent to participate dating services) each user profile comprising traits of a respective user (See para. [0039] and [0044], the user profile includes user basic information such has name, age, gender and so forth); 
	electronically receiving a first request for matching , the first request electronically submitted by a first user using a first electronic device (See Figure 3 and para. [0046]-para. [0034], receiving a user request for dating service, the user specifies demographic criteria of a prospective partner(s) whom they wish to find in the search);
	causing the display of a graphical representation of a first potential match on a graphical user interface of the first electronic device, the first potential match corresponding to a second user, wherein the graphical representation of the first potential match is displayed […] from a among a set of potential matches comprising one or more potential matches determined from the plurality of user profiles (See para. [0012], para. [0021] para. [0044]-para. [0047], para. [0052], [0058] and Figures 3, presenting a candidate in a sorted candidate list to a user in a navigable sequence of web pages, the candidate profiles from the search query are rank ordered based on respective unified search subscores, where the rank ordered candidate list is provided to the user,  the candidate list includes candidate profiles are associated with graphics, interactive audio clips and interactive video clips and the like which describe personality elements in a navigable sequence of web pages, for example, displaying a graphical representation [e.g. candidate profile] of a first potential match [e.g. a first potential match and other potential matches] on a graphical user interface of the requested user device);
	 receiving a positive preference indication for the first potential match by determining that the first user performed on [a first gesture] associated with the graphical representation of the first potential match on the graphical user interface (See para.  [0055], the system prompts the user to rate or evaluate candidates on a candidate list [e.g. a first potential match and other potential matches], the user is provided a slider bar, a drop-down menu, a button input, radio input, and the like that allows the user to indicate a rating for a candidate, the user may provide a rating of the candidate using a scale that includes an n-pointed range of discrete values such as +-1.0, +-0.5, and 0, the user may also use a slider bar to rate a candidate such as “excellent”, “good” and “fair”. For example, receiving a positive preference indication [e.g. excellent, + 1.0] for the first potential match by determining that the first user performed a [e.g., selecting, clicking, sliding] gesture associated with the graphical representation [e.g. candidate profile] of the first potential match on the graphical user interface). 
determining a second potential match from the plurality of user profiles based on the positive preference indication for the first potential match by the first user, the second potential corresponding with a third user (See para. [0012], para.[0055] and para. [0059], determining a potential match [e.g. ranked ordered candidate list] based on user’s compatibility feedback for a candidate, the user’s compatibility feedback includes rating on a candidate list using a scores that includes discrete values or an interest value such as “excellent”, “good” and “fair” and so forth); and causing the display of a graphical representation  of the second potential match on the graphical user interface of the first electronic device instead of the graphical representation of the first potential match (See para. [0012], para.[0055] and para. [0057] and para. [0058], the user ‘s compatibility feedback is applied back to the profiles for each candidate and presenting top candidates [e.g. can be a second or other potential match] the user will be interest in, note the first potential match may not be one of the top candidates after receiving user’s compatibility feedback). 
Weiss does not explicitly disclose a graphical representation of a first item is displayed as a first card of a stack of cards such that only the graphical representation of the first potential match is displayed; receive a positive preference indication for an object by determining that the first user performed a first swiping gesture associated with the graphical representation of the object on the graphic user interface and determine that the first user and the second are mutually interested in each other comprises determining that the second user expressed a positive reference indication for the first user and the positive presence indication for the first potential match and the positive preference indication for the first user are anonymous, such that the second user is not made aware that the first user expressed the positive preference indication for the first potential match until after determining that the first user and the second user are mutually interested in each other.
	 Baldwin discloses allowing the first user to send a message to the second user in response to determining that the first user and the second user are mutually interested in each other (See para. [0016], para. [0064] and para. [0065], the system allows activity or message with each other once they are “cross piing”, namely the users have mutual interest), wherein: determining that the first user and the second user are mutually interested in each other comprises determining that the second user expressed a positive preference indication for the first user and the positive presence indication for the first potential match and the positive preference indication for the first user are anonymous (See para [0015], para. [0016], the system detects the user John has expressed a positive preference “ping” toward Mary and kept confidential in the Pingsby database unless Mary has previously pinged John) such that the second user is not made aware that the first user expressed the positive preference indication for the first potential match until after determining that the first user and the second user are mutually interested in each other (See para. [0015], para. [0016], the system keeps the ping indication in confidential in the Pingsby database and notifies both John and Mary when the system detects that John and Mary have each expressed interested in each other).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the anonymous feature of the Baldwin system in the Weiss system. Skilled artisan would have been motivated to determine a second user expressed a positive preference indication for the first user and the positive presence indication for the first potential match and the positive preference indication for the first user are anonymous, taught by Baldwin in the Weiss system in order facilitate relationships, such that users can better keep things private from people they don’t want to date (See Baldwin, para. [0012]  In addition, both of the references (Baldwin and Weiss) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Internet dating and social networking system. This close relation between both of the references highly suggests an expectation of success.
	Weiss in view of Baldwin does not explicitly disclose receiving a positive preference indication for an object by determining that the first user performed a first swiping gesture associated with the graphical representation of the object on the graphic user interface.
	However, Kula discloses receiving a positive preference indication for an object by determining that the first user performed a first swiping gesture associated with the graphical representation of the object on the graphic user interface (See para. [0027] and para. [0038], the user swipes up to indicate approval of an object which associated with advertisement and picture and swipes down to indicate a disapproval of an object which associated with picture and advertisement).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the touch-screen movement detection module of Weiss 's system to receiving a positive preference by using a first swiping gesture associated with the graphical representation, as taught by Kulas, in order to obtain user’s state of mind, concurrently or in association with an operation of a user control in a more reliable way (See Kulas, para. [0002] and para. [0004]). In addition, all of the references (Kula, Baldwin and Weiss) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as collecting input feedback from a user through a graphical user interface. This close relation between both of the references highly suggests an expectation of success.
Weiss in view of Kulas and Baldwin does not explicitly disclose a graphical representation of a first item is displayed as a first card of a stack of cards such that only the graphical representation of the first potential match is displayed.
	Baker discloses the graphical representation of the first potential match is displayed as a first card of a stack of cards such that, from among the set of potential matches, only the graphical representation of the first potential match is displayed (See [0029], para. [0042] and Figure 9, the graphical display window showing a stack of images which allows a user to “flip” through images, only a top image is displayed), cause the display on the graphical user interface of a graphical representation of a second potential match instead of the graphical representation of the first potential match, wherein the graphical representation of the second potential match is displayed as a second card of the stack of cards (See para. [0042], when user placing a cursor on the top image and right click the top image, the next image on the stack is displayed, the previous top image is moved to the bottom of the stack, the user can individually view the next image in the stack by clicking on the top image) .
Therefore, it would have been obvious to a person of ordinary skill in the computer art to incorporate the Baker teachings in the Weiss/Kulas system. Skilled artisan would have been motivate to modify the displaying step of Weiss system to display only a first potential card of a stack of cards, taught by Baker in order to avoid jump to a new page for each image which can be time-consuming (See Baker, para. [0042]).  In addition, all of the references ( Baker ,Kula, Baldwin and Weiss) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting requested objects/items through a graphical user interface. This close relation between both of the references highly suggests an expectation of success.
	As to claims 35 and 49, Weiss also discloses receiving a positive preference indication for the first potential match profile comprises receiving from the first user a preference 
Indication for a characteristic of the first potential match (See para. [0021], [0055] and para. [0056], the client devices 102-104 or users [e.g. second or other users] receive and interact with profile results of a search, the users interact with the online dating services results and provides actions that can revise search results, the actions/interactions including skipping various candidate profiles, selecting for viewing, saving a candidate’s profile and so forth). 
 
As to claims 36 and 50, Weiss also discloses prompting the first user to submit a preference indication for the first potential match (See para. [0055], the user may be provided a slider bar, a drop-down menu, a button input, radio input and the like to express interest toward an candidate using a scale). 
As to claims 37 and 51, Weiss discloses receiving communication with a first user associated with the first user profile (see para. [0052], the system keeps tracks of user’s activity history such as received communications with an owner of profile).
Weiss disclose receiving from the first user a request for 
communication with the second user associated with the first potential match.
Baldwin discloses receiving from the first user a request for communication with the second user associated with the first potential match (See para. [0064] and para. [0065], the system receives activity communication from the first user to interact with the second user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the communication request of the Baldwin system in the Weiss system. Skilled artisan would have been motivated to start communication when the user is mutually interested with each other, taught by Baldwin in the Weiss system in order facilitate relationships (See Baldwin, para. [0012]  In addition, both of the references (Baldwin and Weiss) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Internet dating and social networking system. This close relation between both of the references highly suggests an expectation of success.
As to claims 38 and 52, Weiss discloses determining a score of a user profile of the plurality of user profiles as a potential match for the first user (See para. [0049], one or more USS subscores are determined of each of the returned candidate profiles, the subscores are reflecting personalized elements between the user and a candidate profile); and altering the score of the user profile based on the positive preference indication for the first potential match (See para. [0055]-para. [0057], the USS scores are adjusted according to average compatibility feedback such as user's indication of interest, e.g. excellent, good or fair). 
 	As to claims 39 and 53, Weiss also disclose determining the second potential match user profile based on the positive preference indication for the first potential match comprises determining the second potential match based on identified commonality between the second potential match and the first potential match profile (See para. [0012] and para.[0039], determining a potential match based on the USS scores, the scores are based on at least a degree to which candidate ‘s profile is similar to another candidate’s profile in which the user has indicated an interested).

	Referring to claims 40 and 54, Weiss discloses a computer implemented method for profile matching, comprising:
electronically receiving a plurality of user profiles (See para. [0021], and [0044], the users may use client devices 102-104 to create user profiles, and the ODS 106 receives user profiles when users indicate intent to participate dating services), each user profile comprising traits of a respective user (See para. [0039] and [0044], the user profile includes user basic information such has name, age, gender and so forth);
 electronically receiving a request for matches from a first user, the first user associated with a first user profile (See para. [0046] and para. [0048], receiving search request from a user specifying criteria such as age, height, gender, religion and so on to find potential matches from a pool of users and returning various profiled associated with candidates in the database that fulfill the user's personalized search criteria, also see para. [0021], each user is required to create a user profile);
	scoring the plurality of user profiles for potential matching with the first user based on comparisons of the plurality of user profiles with the first user profile (See para. [0049]-para. [0055], scoring profiles of each candidate based on a personality compatibility score, search criteria, activity level, compatibility feedback and profile attributes between the user [e.g. first user profile] and candidate profiles); 
identifying a second user profile associated with a second user profile of the plurality of user profiles as a potential match for the first user based on the scoring (See para. [0049] and para. [0059], determining a potential match [e.g. ranked ordered candidate list] based on user’s compatibility feedback for a candidate, the user’s compatibility feedback includes rating on a candidate list using a scores that includes discrete values or an interest value such as “excellent”, “good” and “fair” and so forth);
identifying commonality between a third user associated with a third userprofile of the plurality of user profiles and the second user profile (See para. [0012] and para.[0039], identifying a potential match based on the USS scores, the scores are based on at least a degree to which candidate ‘s profile is similar to another candidate’s profile in which the user has indicated an interested); 
causing the display of the graphical representation of third user profile to the first user on a graphical user interface of the first electronic device , wherein the graphical representation of the third profile is displayed […] among the plurality of user profiles (See para. [0012], para. [0021] para. [0044]-para. [0047], para. [0052], [0058] and Figures 3, presenting a candidate in a sorted candidate list to a user in a navigable sequence of web pages, the candidate profiles from the search query are rank ordered based on respective unified search subscores, where the rank ordered candidate list is provided to the user,  the candidate list includes candidate profiles are associated with graphics, interactive audio clips and interactive video clips and the like which describe personality elements in a navigable sequence of web pages, for example, displaying a graphical representation [e.g. candidate profile] of a first potential match [e.g. a first potential match and other potential matches] on a graphical user interface of the requested user device);
receiving a positive preference indication for the third user profile by determining that the first user performing [a first gesture] associated with the graphical representation of the third user profile on the graphical user interface (See para.  [0055], the system prompts the user to rate or evaluate candidates on a candidate list [e.g. a first potential match and other potential matches], the user is provided a slider bar, a drop-down menu, a button input, radio input, and the like that allows the user to indicate a rating for a candidate, the user may provide a rating of the candidate using a scale that includes an n-pointed range of discrete values such as +-1.0, +-0.5, and 0, the user may also use a slider bar to rate a candidate such as “excellent”, “good” and “fair”. For example, receiving a positive preference indication [e.g. excellent, + 1.0] for the first potential match by determining that the first user performed a [e.g., selecting, clicking, sliding] gesture associated with the graphical representation [e.g. candidate profile] of the first potential match on the graphical user interface);
in response to the preference indication for the third user profile, automatically cause the display of a graphical representation of a fourth user profile to the first user on the graphical user interface of the first electronic device […] (See para. [0012], para.[0055] and para. [0057] and para. [0058], the user ‘s compatibility feedback is applied back to the profiles for each candidate and presenting top candidates [e.g. can be a second or other potential match] the user will be interest in, note the first potential match may not be one of the top candidates after receiving user’s compatibility feedback).
Weiss does not explicitly displaying only a first card of a stack of cards ; receiving a positive preference indication for an object by determining that the first user performed a first swiping gesture associated with the graphical representation of the object on the graphic user interface and determining that the first user and the third user are mutually interested in each other comprises determining that the third user expressed a positive reference indication for the first user and the positive presence indication for the third user profile and the positive preference indication for the first user profile are anonymous, such that the third user is not made aware that the first user expressed the positive preference indication for the third user profile until after determining that the first user and the third user are mutually interested in each other.
	 Baldwin discloses allowing the first user to send a message to the third user in response to determining that the first user and the third user are mutually interested in each other (See para. [0016], para. [0064] and para. [0065], the system allows activity or message with each other once they are “cross piing”, namely the users have mutual interest), wherein: determining that the first user and the third user are mutually interested in each other comprises determining that the third user expressed a positive preference indication for the first user profile and the positive presence indication for the third profile; and the positive preference indication for the third user profile and the positive preference indication for the first user profile are anonymous (See para [0015], para. [0016], the system detects the user John has expressed a positive preference “ping” toward Mary and kept confidential in the Pingsby database unless Mary has previously pinged John) such that the third user is not made aware that the first user expressed the positive preference indication for the third potential match until after determining that the first user and the third user are mutually interested in each other (See para. [0015], para. [0016], the system keeps the ping indication in confidential in the Pingsby database and notifies both John and Mary when the system detects that John and Mary have each expressed interested in each other).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the anonymous feature of the Baldwin system in the Weiss system. Skilled artisan would have been motivated to determine that the third user expressed a positive preference indication for the first user profile and the positive presence indication for the third profile; and the positive preference indication for the third user profile and the positive preference indication for the first user profile are anonymous, taught by Baldwin in the Weiss system in order facilitate relationships, such that users can better keep things private from people they don’t want to date (See Baldwin, para. [0012]  In addition, both of the references (Baldwin and Weiss) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Internet dating and social networking system. This close relation between both of the references highly suggests an expectation of success.
	Weiss in view of Baldwin does not explicitly disclose receiving a positive preference indication for an object by determining that the first user performed a first swiping gesture associated with the graphical representation of the object on the graphic user interface.
	However, Kula discloses receiving a positive preference indication for an object by determining that the first user performed a first swiping gesture associated with the graphical representation of the object on the graphic user interface (See para. [0027] and para. [0038], the user swipes up to indicate approval of an object which associated with advertisement and picture and swipes down to indicate a disapproval of an object which associated with picture and advertisement).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the touch-screen movement detection module of Weiss 's system to receiving a positive preference by using a first swiping gesture associated with the graphical representation, as taught by Kulas, in order to obtain user’s state of mind, concurrently or in association with an operation of a user control in a more reliable way (See Kulas, para. [0002] and para. [0004]). In addition, all of the references (Kula, Baldwin and Weiss) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as collecting input feedback from a user through a graphical user interface. This close relation between both of the references highly suggests an expectation of success.
	Weiss in view of Kulas and Baldwin does not explicitly disclose a graphical representation of a third item is displayed as a first card of a stack of cards such that only the graphical representation of the third potential match is displayed.
Baker discloses the graphical representation of the third potential match is displayed as a first card of a stack of cards such that, from among the set of potential matches, only the graphical representation of the third potential match is displayed  (See [0029], para. [0042] and Figure 9, the graphical display window showing a stack of images which allows a user to “flip” through images, only a top image is displayed); in response to the reference indication for the third potential match, automatically case the display on the graphical user interface of a graphical representation of a fourth potential match wherein the graphical representation of the fourth potential match is displayed as a second card of the stack of cards (See para. [0042], when user placing a cursor on the top image and right click the top image, the next image on the stack is displayed, the previous top image is moved to the bottom of the stack, the user can individually view the next image in the stack by clicking on the top image) .
Therefore, it would have been obvious to a person of ordinary skill in the computer art to incorporate the Baker teachings in the Weiss/Kulas system. Skilled artisan would have been motivate to modify the displaying step of Weiss system to display only a first potential card of a stack of cards, taught by Baker in order to avoid jump to a new page for each image which can be time-consuming (See Baker, para. [0042]).  In addition, all of the references ( Baker ,Kula, Baldwin and Weiss) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting requested objects/items through a graphical user interface. This close relation between both of the references highly suggests an expectation of success.
 
As to claim 41, Weiss also discloses wherein scoring the plurality of user profiles for 
potential matching with the first user based on comparisons of the plurality of 
user profiles with the first user profile (See para. [0049]-para. [0055], scoring profiles of each candidate based on a personality compatibility score, search criteria, activity level, compatibility feedback and profile attributes between the user [e.g. first user profile] and candidate profiles, each of these areas are contributing to one or more USS subscores); comprises: generating readability scores for each of the plurality of user profiles and the first user profile (See para. [0049], one or more USS subscores are determined of each of the returned candidate profiles, the subscores are reflecting personalized elements between the user and a candidate profile);  and comparing the readability scores for each of the plurality of user profiles with the readability score for the first user profile (See para.[0057] and para. [0059], scoring and ranking the profile of each candidate using the respective USS scores and presenting the top matched candidate up to a predetermined number).
 	As to claim 42, Weiss also discloses scoring the plurality of user profiles for 
potential matching with the first user based on comparisons of the plurality of user profiles with the first user profile comprises scoring based on fate characteristics based on comparisons of the plurality of user profiles with the first user profile (See para. [0049], one or more USS subscores are determined of each of the returned candidate profiles, the subscores are reflecting personalized elements between the user and a candidate profile, note the geographical proximity characteristics can be interpreted as fate characteristics, the potential candidates are happen to be in the location). 
 	As to claim 43, Weiss also disclose scoring the plurality of user profiles for 
potential matching with the first user based on comparisons of the plurality of 
user profiles with the first user profile (See para. [0058], scoring and ranking the user profiles based on the USS scores to find top candidate for the user) comprises: generating scores based on comparisons of the plurality of user profiles with a plurality of user 
preferences of the first user profile (See para. [0049], one or more USS subscores are determined of each of the returned candidate profiles, the subscores are reflecting personalized elements between the user and a candidate profile, the personalized element can be geographical distance, activity level, relationship test, personality compatibility score and etc.); and reducing a scoring impact of a difference between at least one user preference of the plurality of user preferences of the first user profile and a user profile of the plurality of user profiles based on an age preference (See para. [0046] and para.[0057], each USS subscore may vary from user to user and may reflect the relative importance that the user assigns to each of the characteristics represented by the various USS subscores, users assign weightings to each of the characteristics or preferences to find a potential match, and the characteristics and preferences can be age, height, gender, religion, ethnicity, and etc.).  
 	As to claim 44, Weiss also discloses generating scores based on 
comparisons of the plurality of user profiles with a plurality of user preferences of the first user profile (See para. [0049], one or more USS subscores are determined of each of the returned candidate profiles, the subscores are reflecting personalized elements between the user and a candidate profile, the personalized element can be geographical distance, activity level, relationship test, personality compatibility score and etc);  and reducing a scoring impact of a difference between at least one user preference of the plurality of user preferences of the first user profile and a user profile of the plurality of user profiles based on a location preference (See para. [0046] and para.[0057], each USS subscore may vary from user to user and may reflect the relative importance that the user assigns to each of the characteristics represented by the various USS subscores, users assign weightings to each of the characteristics or preferences to find a potential match, and the characteristics and preferences can be age, height, gender, religion, ethnicity, geographic distance and etc.). 
 	As to claim 45, Weiss also discloses  generating a score of the fourth user profile of the plurality of user profiles for potential matching with the first user based on a comparison of the fourth user profile with the first user profile (See para. [0058], scoring and ranking the user profiles based on the USS scores to find top candidate for the user); and modifying the score of the fourth user profile for potential matching with the first user based on receiving selections of the fourth user profile (See para. [0055], the user provides compatible feedback rating of the candidate to modifying the USS subscore). 
 	As to claim 46, Weiss also discloses determining attractiveness 
rating of at least one user profile of the plurality of user profiles by at least analyzing a frequency of selections of the at least one user profile (See para. [0052] and para. [0055], determining a compatibility score by a number of frequency that the user selects and contacts at least one candidate).
	Referring to claim 47, Weiss discloses a system for profile matching (See para. [0048] returning various profiles associated with candidates in the database that match the user’s search criteria), comprising: an interface operable to: 
electronically receiving a plurality of user profiles (See para. [0021], and [0044], the users may use client devices 102-104 to create user profiles, and the ODS 106 receives user profiles when users indicate intent to participate dating services) each user profile comprising traits of a respective user (See para. [0039] and [0044], the user profile includes user basic information such has name, age, gender and so forth); 
	electronically receiving a first request for matching , the first request electronically submitted by a first user using a first electronic device (See Figure 3 and para. [0046]-para. [0034], receiving a user request for dating service, the user specifies demographic criteria of a prospective partner(s) whom they wish to find in the search);
	 receive a positive preference indication a first potential match determined from the plurality of user profile (See para. [0055], receiving an indication of a particular candidate profile from a profile list, the indication including saving or selecting to view of the particular candidate and/or providing a rating using scores or a compatibility interest value such as excellent, good, fair);  
	causing the display of a graphical representation of the first potential match to the first user on a graphical user interface of the first electronic device, the first potential match corresponding to a second user, wherein the graphical representation of the first potential match is displayed […] from among a set of potential matches comprising one or more potential matches determined from the plurality of user profiles ((See para. [0012], para. [0021] para. [0044]-para. [0047], para. [0052], [0058] and Figures 3, presenting a candidate in a sorted candidate list to a user in a navigable sequence of web pages, the candidate profiles from the search query are rank ordered based on respective unified search subscores, where the rank ordered candidate list is provided to the user,  the candidate list includes candidate profiles are associated with graphics, interactive audio clips and interactive video clips and the like which describe personality elements in a navigable sequence of web pages, for example, displaying a graphical representation [e.g. candidate profile] of a first potential match [e.g. a first potential match and other potential matches] on a graphical user interface of the requested user device);
determine that the first user expressed the positive preference indication for the first potential match by determining that the first user performed a positive preference indication associated with the graphical representation of the first potential match on the graphical user  (See para. [0055], the system prompts the user to rate or evaluate candidates on a candidate list [e.g. a first potential match and other potential matches], the user is provided a slider bar, a drop-down menu, a button input, radio input, and the like that allows the user to indicate a rating for a candidate, the user may provide a rating of the candidate using a scale that includes an n-pointed range of discrete values such as +-1.0, +-0.5, and 0, the user may also use a slider bar to rate a candidate such as “excellent”, “good” and “fair”. For example, receiving a positive preference indication [e.g. excellent, + 1.0] for the first potential match by determining that the first user performed a [e.g., selecting, clicking, sliding] gesture associated with the graphical representation of the first potential match on the graphical user interface);
determine a second potential match from the plurality user profiles based on the positive preference indication for the first potential match by the first user, the second potential associated with a third user (See para. [0055] and para. [0059], determining a potential match [e.g. ranked ordered candidate list] based on user’s compatibility feedback for a candidate, the user’s compatibility feedback includes rating on a candidate list using a scores that includes discrete values or an interest value such as “excellent”, “good” and “fair” and so forth); in response to determining that the first user performed the positive preference indication associated with the graphical representation of the first potential match, cause the display of a graphical representation  of the second potential match on the graphical user interface of the first electronic device instead of the graphical representation of the first potential match and the interface further operable to present the second potential match to the first user (See para. [0055] and para. [0057] and para. [0058], the user ‘s compatibility feedback is applied back to the profiles for each candidate and presenting top candidates [e.g. can be a second or other potential match] the user will be interest in, note the first potential match may not be one of the top candidates after receiving user’s compatibility feedback). 
Weiss does not explicitly disclose a graphical representation of a first item is displayed as a first card of a stack of cards such that only the graphical representation of the first potential match is displayed; receive a positive preference indication for an object by determining that the first user performed a first swiping gesture associated with the graphical representation of the object on the graphic user interface and determine that the first user and the second are mutually interested in each other comprises determining that the second user expressed a positive reference indication for the first user and the positive presence indication for the first potential match and the positive preference indication for the first user are anonymous, such that the second user is not made aware that the first user expressed the positive preference indication for the first potential match until after determining that the first user and the second user are mutually interested in each other.
	 Baldwin discloses allow the first user to send a message to the second user in response to a determination that the first user and the second user are mutually interested in each other (See para. [0016], para. [0064] and para. [0065], the system allows activity or message with each other once they are “cross piing”, namely the users have mutual interest), the determination that the first user and the second user are mutually interested in each other  is based on a determination that the second user expressed a positive preference indication for the first user and the positive presence indication for the first potential match and the positive preference indication for the first user are anonymous (See para [0015], para. [0016], the system detects the user John has expressed a positive preference “ping” toward Mary and kept confidential in the Pingsby database unless Mary has previously pinged John) such that the second user is not made aware that the first user expressed the positive preference indication for the first potential match until after determining that the first user and the second user are mutually interested in each other (See para. [0015], para. [0016], the system keeps the ping indication in confidential in the Pingsby database and notifies both John and Mary when the system detects that John and Mary have each expressed interested in each other).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the anonymous feature of the Baldwin system in the Weiss system. Skilled artisan would have been motivated to determine a second user expressed a positive preference indication for the first user and the positive presence indication for the first potential match and the positive preference indication for the first user are anonymous, taught by Baldwin in the Weiss system in order facilitate relationships, such that users can better keep things private from people they don’t want to date (See Baldwin, para. [0012]  In addition, both of the references (Baldwin and Weiss) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Internet dating and social networking system. This close relation between both of the references highly suggests an expectation of success.
	Weiss in view of Baldwin does not explicitly disclose receiving a positive preference indication for an object by determining that the first user performed a first swiping gesture associated with the graphical representation of the object on the graphic user interface.
	However, Kula discloses receiving a positive preference indication for an object by determining that the first user performed a first swiping gesture associated with the graphical representation of the object on the graphic user interface (See para. [0027] and para. [0038], the user swipes up to indicate approval of an object which associated with advertisement and picture and swipes down to indicate a disapproval of an object which associated with picture and advertisement).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the touch-screen movement detection module of Weiss 's system to receiving a positive preference by using a first swiping gesture associated with the graphical representation, as taught by Kulas, in order to obtain user’s state of mind, concurrently or in association with an operation of a user control in a more reliable way (See Kulas, para. [0002] and para. [0004]). In addition, all of the references (Kula, Baldwin and Weiss) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as collecting input feedback from a user through a graphical user interface. This close relation between both of the references highly suggests an expectation of success.
	Weiss in view of Baldwin and Kulas does not explicitly disclose a graphical representation of a first item is displayed as a first card of a stack of cards such that only the graphical representation of the first potential match is displayed.
	Baker discloses the graphical representation of the first potential match is displayed as a first card of a stack of cards such that, from among the set of potential matches, only the graphical representation of the first potential match is displayed (See [0029], para. [0042] and Figure 9, the graphical display window showing a stack of images which allows a user to “flip” through images, only a top image is displayed), in response to determining that the first user performed the positive preference indication, cause the display on the graphical user interface of a graphical representation of a second potential match instead of the graphical representation of the first potential match, wherein the graphical representation of the second potential match is displayed as a second card of the stack of cards (See para. [0042], when user placing a cursor on the top image and right click the top image, the next image on the stack is displayed, the previous top image is moved to the bottom of the stack, the user can individually view the next image in the stack by clicking on the top image) .
Therefore, it would have been obvious to a person of ordinary skill in the computer art to incorporate the Baker teachings in the Weiss/Kulas system. Skilled artisan would have been motivate to modify the displaying step of Weiss system to display only a first potential card of a stack of cards, taught by Baker in order to avoid jump to a new page for each image which can be time-consuming (See Baker, para. [0042]).  
6	Claims 34 and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weiss (US 2006/0059147 A1) in view of  Baldwin (US 2012/0005033 A1)  and Kulas (US 2011/0087974 A1) and Baker (US 2002/0047856 A1) and further in view of Abrams (US 2005/0021750A1).
As to claims 34 and 48, Weiss discloses receiving a positive preference indication for the first potential match (See para. [0047] and para. [0048], receiving a personalized search criteria for a user, the search criteria or the personal preference is in a form of requirement that the user has intended to have satisfied).
Weiss in view of Kulas does not explicitly disclose receiving from a fourth user a recommendation of a first potential match for the first user. 
Abrams discloses receiving from a fourth user a recommendation of 
a first potential match for the first user  (See para. [0104] and Figure 5, user receives a suggestion from another user that a particular user might make a good match).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify Weiss's system to comprise: receiving from a third user a recommendation of a first user profile for the second user, as taught by Abrams, in order to simplify, accelerate and ease the process of developing relationships through a social network (See para. [0046]).

Conclusion

7.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUK TING CHOI/Primary Examiner, Art Unit 2153